 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEFFREY COX,                              No. 1:17-cv-01207-DAD-BAM, 1:17-cv-
                                               01056-DAD-BAM (consolidated)
12                   Plaintiff,
13         v.
                                               ORDER PERMITTING FURTHER BRIEFING
14   ROADRUNNER INTERMODAL                     REGARDING JEFFREY COX’S REQUEST
     SERVICES, LLC, a Delaware limited         TO SEAL
15   liability company, CENTRAL CAL
     TRANSPORTATION, LLC, a Delaware           (Doc. No. 182)
16   limited liability company, and DOES 1
     through 50,
17
                     Defendants.
18

19

20   ROADRUNNER INTERMODAL
     SERVICES, LLC, a Delaware limited
21   liability company,
22                   Counter-Plaintiff and
                     Defendant,
23
           v.
24
     JEFFREY COX,
25
                     Counter-Defendant and
26                   Plaintiff.
27

28
                                               1
 1   ROADRUNNER INTERMODAL
     SERVICES, LLC, a Delaware limited
 2   liability company,
     Plaintiff,
 3   v.
 4   T.G.S. TRANSPORTATION, INC., a
     California corporation, and DOES 1-10,
 5   Defendants.

 6

 7           On February 19, 2019, Roadrunner Intermodal Services, LLC (“Roadrunner”) filed a

 8   motion for summary judgment. (Doc. No. 175.) In connection with that motion, Roadrunner

 9   filed a request to seal, seeking to have certain exhibits attached to its motion for summary

10   judgment filed under seal. (Doc. No. 176). After considering Roadrunner’s submissions, the

11   court requested further briefing addressing the request to seal to be filed by March 8, 2019.

12   (Doc. No. 177.) Roadrunner has not yet submitted supplemental briefing addressing what

13   compelling reasons exist to shield the material from public disclosure.

14           On March 5, 2019, Jeffrey Cox (“Cox”) filed an opposition to defendants’ motion for

15   summary judgment. (Doc. No. 181.) Cox also filed a separate request to seal certain exhibits

16   submitted with that opposition. (Doc. No. 182.) However, Cox did not provide a compelling

17   reason for sealing and merely stated that the documents in question include confidential

18   information pursuant to the protective order issued in this case. (Id. at 2.) As discussed in the

19   court’s earlier order, sealing of a document is not automatically appropriate merely because the

20   document was produced as “confidential” pursuant to a protective order. (See Doc. No. 117 at

21   4–5.)

22           The legal standards for filing documents under seal or for filing redacted documents on

23   the docket have been thoroughly discussed by the court in its prior orders and will not be restated

24   here. (See Doc. No. 177.) As previously discussed, the court cannot order documents to be filed

25   under seal without a compelling reason for doing so. However, the court acknowledges that

26   parties other than plaintiff Cox, including defendant Roadrunner, may be better equipped to

27   explain why these documents should be filed under seal. Therefore, the court will accept

28   additional briefing addressing this issue within fourteen days of the date of this order. That
                                                      2
 1   supplemental briefing shall not exceed fifteen pages in length. Additional briefing shall address

 2   the issues discussed in the court’s prior order. (See Doc. No. 177.) The parties are directed to

 3   notify the court if they do not wish to submit supplemental briefing, in which case, the documents

 4   will be filed in their original format on the public docket.1

 5          Finally, all parties are once again directed to take note of the requirements of Local Rule

 6   141, which sets forth the appropriate procedure for submitting requests to seal. Specifically, the

 7   court notes that if a party seeks to file documents under seal, it must still send such documents to

 8   the court in an unredacted format. Therefore, Cox is directed to immediately send unredacted

 9   versions of the documents covered by his sealing request to the court or inform the court why he

10   is unable to do so.

11   IT IS SO ORDERED.
12
         Dated:    March 6, 2019
13                                                       UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24   1
        In his request to seal, Cox stated that he requested permission from opposing counsel to file the
     documents on the public docket but did not receive permission to do so prior to the deadline for
25   filing of the opposition to defendant’s motion for summary judgment. (Doc. No. 182 at 2.) Cox
26   acknowledged that he had provided limited notice to opposing counsel prior to filing his request
     to seal. (Id.) In the future, the parties are directed to communicate in advance of any motion
27   deadlines as to such issues. Future requests to seal unaccompanied by a statement establishing
     compelling reason will be summarily denied, and the documents will either be filed on the public
28   docket in an unredacted format or returned to the submitting party.
                                                         3
